98 F.3d 1345
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gary L. COLVIN, Plaintiff-Appellant,v.Terry O'CONNOR, as successor in interest to CapitalDevelopment Company, a California Corporation;William Hawkins, individually and dbaComputer Consultants,Defendants-Appellees.
No. 96-15326.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Gary Colvin appeals pro se the district court's denial of his motion for attorneys' fees and costs pursuant to Local Rule 293 arising from the district court's dismissal for lack of jurisdiction of an action brought against Colvin, seeking enforcement of a settlement agreement, which concerned the licensing and copyright of certain computer programs.


3
A pro se litigant is not entitled to statutory attorneys' fees unless the litigant is also an attorney.   See Corrigan v. United States, 27 F.3d 436, 438 (9th Cir.), cert. denied, 115 S.Ct. 679 (1994).  Colvin's attempt to seek attorney fees as a form of costs is unavailing, because "costs" are defined by statute and clearly do not include attorney's fees.  See 28 U.S.C. § 1920.  The district court, therefore, did not err in denying Colvin's request for attorneys' fees.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3